ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1953-07-01_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER OF JULY Ist, 1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’OR MONÉTAIRE

PRIS À ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET D’IRLANDE DU NORD ET
ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 1er JUILLET 1953

SOCIETE D’EDITIONS A. W. SIJTHOFF'S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows :

“Case of the monetary gold removed from Rome in 1943,
Order of July rst, 1953: I.C. J. Reports 1953, p. 37.”

La présente ordonnance doit étre citée comme suit:

« Affaire de lov monétaire pris à Rome en 1943,
Ordonnance du 1% juillet 1953: C.I. Jf. Récueil 1953, p. 37.»

 

N° de vente: 105
Sales number

 

 

 
37
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1953

rer juillet 1953

AFFAIRE DE L’OR MONETAIRE

PRIS A ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET D'IRLANDE DU NORD ET
ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

 

Le Vice-Président de la Cour internationale de Justice, faisant
fonction de Président en la présente affaire,

vu les articles 40 et 48 du Statut de la Cour,
vu les articles 32 et 37 du Règlement de la Cour;

Considérant que, le 19 mai 1953, le ministre d'Italie à La Haye
a déposé au Greffe une déclaration par laquelle le Gouvernement
italien, invoquant la résolution du 15 octobre 1946 du Conseil de
Sécurité des Nations Unies, accepte la juridiction de la Cour,
conformément à la Charte des Nations Unies et aux conditions du
Statut et du Règlement de la Cour, pour les différends visés à la
lettre b) de la « Déclaration accompagnant la publication de
l'accord » du 25 avril 1951 entre les Gouvernements de la Répu-
blique française, du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord et des Etats-Unis d'Amérique soumettant à un arbitre
certaines réclamations concernant lor pillé par les Allemands à
Rome, et s'engage à exécuter de bonne foi la sentence ou les sentences
de la Cour dans les différends susindiqués et à accepter toutes les
obligations mises à la charge d’un Membre des Nations Unies par
l'article 94 de la Charte,

Considérant que le ministre d'Italie à La Haye, dûment autorisé
par son gouvernement et en qualité d'agent, a, en même temps que
la déclaration d'acceptation de la juridiction de la Cour, déposé une

4

1953
Le 1er juillet

Rôle général
n° 19
AFFAIRE DE L’OR MONÉTAIRE (ORDONNANCE DU I VIL53) 38

requête introduisant devant la Cour contre les Gouvernements de la
République française, du Royaume-Uni de Grande-Bretagne et
d'Irlande du Nord et des États-Unis d'Amérique une instance
relative à la disposition d’une quantité d'or monétaire pris à Rome
en 1943,

Considérant que la requête invoque la « Déclaration accompa-
gnant la publication de l'accord » du 25 avril 1951, mentionnée
plus haut, et en donne la teneur,

Considérant que ladite déclaration prévoit, sous certaines condi-
tions, que l'Italie peut saisir la Cour et que les trois Gouvernements
précités acceptent sa juridiction,

Considérant ainsi que la requête énonce les dispositions par les-
quelles le requérant prétend établir la compétence de la Cour,.

Considérant, en outre, que la requête contient l'indication de
l’objet de la demande et un exposé succinct des faits et motifs par
lesquels la demande est prétendue justifiée,

Considérant que, dans ces conditions, la requête satisfait aux
conditions de forme posées par le Règlement,

Considérant que, par lettre du 22 mai 1953, le ministre des Affaires
étrangères de la République française a fait connaître que M. André
Gros, jurisconsulte du ministère, était désigné comme agent du
Gcüvernement français,

Considérant que, par lettre du 5 juin 1953, le secrétaire d’État
des Etats-Unis d'Amérique a fait connaître que l'honorable Herman
Phleger, jurisconsulte du Département d'État, était désigné comme
agent du Gouvernement des États-Unis, |

Considérant que, par lettre du 24 juin 1953, l'ambassadeur de
Sa Majesté britannique à La Haye a fait connaître que M. G.
G. Fitzmaurice, jurisconsulte du ministère des Affaires étrangères,
était désigné comme agent du Gouvernement du Royaume-Uni,

Considérant que les agents des Parties ont donné des renseigne-
ments sur les questions de procédure, les agents du Gouvernement
italien et du Gouvernement du Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord ayant proposé un délai de quatre mois pour
chacune des deux premières pièces écrites,

Considérant que rien ne s'oppose à donner suite à cette proposi-
tion ;

Fixe comme suit la date d'expiration des délais pour le dépôt par
les Parties desdites pièces :

pour le mémoire du Gouvernement de la République italienne :
2 novembre 1953 ;

5
AFFAIRE DE L’OR MONÉTAIRE (ORDONNANCE DU I VII53) 39

pour des contre-mémoires des Gouvernements de la République
française, du Royaume-Uni de Grande-Bretagne et d'Irlande du
Nord et des États-Unis d'Amérique : 2 mars 1954 ;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le premier juillet mil neuf cent cin-
quante-trois, en cinq exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment aux Gouvernements de la République italienne, de la Répu-
blique française, du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord et des États-Unis d'Amérique.

Le Vice-Président de la Cour,
(Signé) J. G. GUERRERO.

Le Grefher adjoint de la Cour,
(Signé) GARNIER-COIGNET.
